Hunt, J.
I respectfully dissent. Green challenges the *892sufficiency of the Information for the first time on appeal, contrary to RAP 2.5(a), without first establishing that this claimed error manifestly affects a constitutional right. RAP 2.5(a)(3).3 Although a criminal defendant is entitled to notice of the charges against him, including all essential elements of the crime,4 Green has not shown that the Information lacked all elements or that any deficiency could not have been remedied had he timely raised the issue.
Unlike State v. Ibsen,5 in which the Information merely alleged violation of the bail jumping statute, here, the Information referenced the specific Mason County cause number for which Green failed to appear; no essential element was omitted. In contrast, the Information in Ibsen did not include a cause number or the underlying welfare fraud charge; rather, the Information contained only the date that Ibsen failed to appear. Unlike Green, Ibsen had no way to know which of three different welfare fraud statutes were involved in the underlying crime, especially where the degree of welfare fraud was dependent upon the amount of money involved. Thus, in the somewhat unique situation involving welfare fraud, Ibsen could not ascertain from the Information or by reference to another cause number the specific crime for which he had failed to appear. Here, there was no such ambiguity to prevent Green from ascertaining from the Information the specific crime for which he was charged.
Moreover, Green has not shown that he lacked notice of the nature and elements of the charged crime of bail jumping. If the Information had been deficient, Green could have sought a bill of particulars under CrR 2.1(c). This he failed to do.
There are two statutory elements of bail jumping: (1) release from custody on condition of a promise to reappear; *893and (2) knowing failure to appear.6 These two elements were included in the Information filed against Green.
“We ... construe the charging document liberally for indications of the essential elements of the charged offense, guided by common sense and practicality.” State v. Campbell, 125 Wn.2d 797, 804, 888 P.2d 1185 (1995) (citing State v. Hopper, 118 Wn.2d 151, 156, 822 P.2d 775 (1992)). Thus, we should hold that all elements were included in the Information and, even assuming they were not, they could be “fairly implied from language within the charging document.” State v. Kjorsvik, 117 Wn.2d 93, 104, 812 P.2d 86 (1991) (footnote omitted). Even assuming, without deciding, that the underlying crime’s classification is an element of bail jumping, the Information’s reference to the Mason County cause number provided Green with adequate notice of the gravity of the charge. Kjorsvik, 117 Wn.2d at 109. It was clear from the referenced Mason County cause number that Green’s residential burglary and theft in the second degree charges were felonies, the alleged “third” element of bail jumping.
Furthermore, Green entered into a stipulation with the State to refer only generally to the underlying crime for which he had failed to appear. This defense strategy focused the jury’s attention on Green’s act of bail jumping rather than on the specific underlying crime of burglary, which crime the defense did not want the jury to know. Thus, the end result was to minimize prejudice to Green, with his concurrence.
The practical effect of the majority’s ruling will be to upset the fine balance between notice and prejudice to the *894bail jumping defendant. As defense counsel candidly admitted at oral argument, had the Information expressly alleged the underlying burglary, Green might now be arguing undue prejudice rather than inadequacy of the Information, especially if the burglary had also been incorporated into the “to convict” instruction.
Remand for a retrial will not further the cause of justice here. It is undisputed that Green failed to appear and that the evidence is sufficient to support his conviction. Nor does the record show that Green was not actually apprised of the charges against him or unable to proffer a defense. Moreover, he stipulated that the State should refer only generally to an underlying crime for which he failed to appear, in lieu of revealing and naming the actual crime of burglary. A remand will unnecessarily burden the courts with no concomitant benefit to Green. I would affirm.
Reconsideration denied September 7, 2000.
Review denied at 142 Wn.2d 1018 (2001).

 Sufficiency of charging document is of constitutional magnitude and may be raised for the first time on appeal. State v. Campbell, 125 Wn.2d 797, 801, 888 P.2d 1185 (1995).


 State v. Kjorsvik, 117 Wn.2d 93, 97-101, 812 P.2d 86 (1991).


 State v. Ibsen, 98 Wn. App. 214, 989 P.2d 1184 (1999).


 We previously held in State v. Primrose, 32 Wn. App. 1, 3, 645 P.2d 714 (1982), that there was a third element — that the failure to appear was without lawful excuse. Primóse was decided under an earlier version of the bail jumping statute, former RCW 9A.76.170 (1981), which specifically included as an element of bail jumping that the defendant “knowingly fails without lawful excuse to appear as required.” (Emphasis added.) But, the year after we decided Primóse, the Legislature deleted “without lawful excuse” from the statute and, thus, this third element no longer appears in the current version of RCW 9A.76.170 (Laws op 1983, 1st Ex. Sess. ch. 4, § 3), which was the one in effect at the time that Green failed to appear in court.